Case 2:17-cv-04140-DWL Document 182-6 Filed 07/26/19 Page 1 of 4




                  EXHIBITF
       Case 2:17-cv-04140-DWL Document 182-6 Filed 07/26/19 Page 2 of 4


From:            Joshua Wurtzel
To:              second street office
Cc:              tamir; Henk Taylor
Subject:         Re: Subpoena Responses
Date:            Thursday, July 11, 2019 1:22:13 PM


Confirmed. Henk, please alert your office.

Joshua Wurtzel
Schlam Stone & Dolan LLP
26 Broadway
New York, NY 10004
Tel.: (212) 344-5400 (x 324)
jwurtzel@schlamstone.com


CommercialDivisionBlog.com

On Jul 11, 2019, at 1:21 PM, second street office <aliplast@earthlink.net> wrote:


       Mr. Wurtzel;
       The delivery yesterday was not accepted. A re-delivery today is being attempted.
       Please confirm receipt of this email
       Dr. Mosharrafa.


       -----Original Message-----

             From: Joshua Wurtzel <jwurtzel@schlamstone.com>

             Sent: Jul 10, 2019 8:40 PM

             To: second street office <aliplast@emihlink.net>

             Cc: tamir <tmosh@cox.net>, Henk Taylor <HTaylor@rrulaw.com>

             Subject: RE: Subpoena Responses



             Dr. Mosharrafa,



             I received this e-mail, but cannot open any of the attachments. Can
             you please scan whatever documents you are trying to send and e-
             mail them as pdfs? You can also FedEx them to my attention at the
             address below, or hand deliver them to Ryan Rapp & Underwood's
             office in Phoenix, Arizona, to the attention of Henk Taylor--who is
             copied on this e-mail.
Case 2:17-cv-04140-DWL Document 182-6 Filed 07/26/19 Page 3 of 4



    Also, as you know, you, your brother, and your wives are each liable
    for a $250 daily fine since June 27, running until you fully comply
    with our subpoena (I will review what you send, when you send it, to
    determine whether you have fully complied), plus our attorneys' fees
    incurred in moving for contempt against you. Assuming your
    response fully satisfies your obligations under the subpoena, you and
    your brother would owe daily fines for 13 days--so $3,250 each. And
    your wives owe the same amounteach until they comply as well.
    Please let me know how you would like to make payment. We can
    accept either check or wire transfer. We will be in touch regarding
    our attorneys' fees separately.



    FYI, I have removed Mr. Bean from this e-mail. My understanding is
    that he is a manager or officer of either Wyo Tech or Inductance, or
    both, and since both of those companies are represented by counsel in
    this action, I cannot communicate directly with Mr. Bean unless Wyo
    Tech's and Inductance's counsel gives permission or is otherwise
    involved in the communications.



    Thank you.



    Joshua Wurtzel

    Schlam Stone & Dolan LLP

    26 Broadway

    New York, NY 10004

    Tel.: (212) 344-5400 (x 324)

    jwurtzel@schlarnstone.com




    CommercialDivisionBlog.com



    This e-mail, including all attachments, is for the use of the intended
    recipients only. It may contain legally privileged or confidential
    information. If you are not the intended recipient, please
    permanently delete this message and all copies or printouts, and
Case 2:17-cv-04140-DWL Document 182-6 Filed 07/26/19 Page 4 of 4


     please notify me immediately.



     -----Original Message-----

     From: second street office <aliplast@earthlink.net>

     Sent: Wednesday, July 10, 2019 8:44 PM

     To: Joshua Wurtzel <jwurtzel@schlamstone.com>

     Cc: Douglas Bean <bean@ie.energy>; tamir <tmosh@cox.net>

     Subject: Subpoena Responses



     Please find attached requested copies of the already delivered
     subpoena items for myself and my brother, Tamir Mosharrafa and
     confirm receipt.



     Ali Mosharrafa

<2019 _07_l0_Mosharrafa Ali Subpoena Response_Redacted (1).pdf>
